United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Roanoke, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1777
Issued: April 19, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 31, 2006 appellant filed a timely appeal of a June 8, 2006 merit decision of the
Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established a recurrence of disability commencing
April 21, 2003 causally related to her employment injury.
FACTUAL HISTORY
Appellant filed an occupational disease claim (Form CA-2) on April 1, 2002 alleging that
she sustained a back injury as a result of her federal employment as a letter carrier. The claim
form indicated that she stopped working on March 25, 2002. A May 23, 2002 report from her
attending chiropractor, Dr. Brian Slakman, indicated that appellant was able to return to regular
work as of May 6, 2002.

The Office denied the claim for compensation by decision dated July 10, 2002. By
decision dated May 1, 2003, an Office hearing representative found that appellant had
established fact of injury based on the definition of subluxation and the reports of Dr. Slakman.
The Office accepted the claim for displaced vertebra.
In a report dated April 22, 2003, Dr. Slakman recommended that appellant be excused
from work on April 21 and 22, 2003 “in order to avoid aggravation of her condition.” He
indicated that she could return to work on April 23, 2003 with restrictions. Appellant returned to
work in a light-duty position. Dr. Slakman continued to indicate that she could work with
restrictions. A magnetic resonance imaging (MRI) scan dated May 14, 2003 reported an L5-S1
disc herniation, with smaller herniations at L3-4 and L4-5. By report dated May 27, 2003,
Dr. Slakman again recommended that appellant be off work from May 27 to June 2, 2003 to
avoid aggravation of her condition. He reported that she had increased pain but reduced
numbness.
On July 17, 2003 appellant filed a recurrence of disability claim (Form CA-2a)
commencing April 21, 2003. In a report dated August 5, 2003, Dr. Slakman indicated that
appellant could return to regular duty on August 11, 2003.
By decision dated October 27, 2003, the Office denied the claim for a recurrence of
disability. The Office found that the medical evidence was insufficient to meet appellant’s
burden of proof. Appellant requested a hearing before an Office hearing representative, which
was held on March 26, 2004. She submitted an April 23, 2004 report from Dr. Slakman stating
that she had been treated for some time for injuries “sustained at work.” Dr. Slakman reported
that appellant had made a good recovery, but could aggravate her condition with lifting.
In a decision dated June 8, 2004, the hearing representative affirmed the October 27,
2003 decision. Appellant requested reconsideration of her claim. She submitted a report dated
January 14, 2005 from Dr. Slakman recommending that she maintain a light-duty position.
By decision dated June 8, 2006, the Office reviewed the case on its merits and denied
modification.
LEGAL PRECEDENT
A recurrence of disability means “an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which has resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.”1
A person who claims a recurrence of disability due to an accepted employment-related
injury has the burden of establishing by the weight of the substantial, reliable and probative
evidence that the disability for which she claims compensation is causally related to the accepted
injury. This burden of proof requires that a claimant furnish medical evidence from a physician
who, on the basis of a complete and accurate factual and medical history, concludes that the
1

20 C.F.R. § 10.5(x).

2

disabling condition is causally related to the employment injury and supports that conclusion with
sound medical reasoning.2
ANALYSIS
The record indicated that appellant had returned to regular duty and filed a CA-2a form
alleging a recurrence of disability as of April 21, 2003. She was off work on April 21 and 22,
2003, returned to light duty, then was again off work for several days commencing
May 27, 2003. It is appellant’s burden of proof to establish that the claimed periods of disability
were causally related to the employment injury.
With regard to the medical evidence, the Board notes that a chiropractor is only a
physician to the extent that the treatment is for a diagnosed subluxation as demonstrated by
x-rays.3 The Office did accept that Dr. Slakman diagnosed a subluxation and was a physician
under the Act, as the definition of subluxation included a misalignment or dislocation of the
vertebra.4 He is, however, a physician only with respect to a subluxation diagnosis. The record
contains an MRI scan with a diagnosis of herniated discs and any opinion from Dr. Slakman
regarding this diagnosis would be of no probative value.5
Appellant did not submit probative medical evidence to establish a recurrence of
disability on April 21 or May 27, 2003. Dr. Slakman briefly stated in his April 22, 2003 report
that appellant should be off work on April 21 and 22, 2003 in order to avoid aggravation of her
condition. The Board notes that the possibility of a future injury does not constitute an injury
under the Act and therefore no compensation can be paid for such a possibility.6 Dr. Slakman
does not provide additional detail and provide a rationalized opinion on causal relationship
between disability and the employment injury. His May 27, 2003 report noted that appellant had
increased pain, again without providing a rationalized opinion on the relationship between any
disability and the employment injury.
In the absence of probative medical evidence, the Board finds that appellant did not meet
her burden of proof. The Office therefore properly denied the claim for a recurrence of disability
in this case.
CONCLUSION
Appellant did not meet her burden of proof to establish a recurrence of disability
commencing April 21, 2003.
2

Robert H. St. Onge, 43 ECAB 1169 (1992); Dennis J. Lasanen, 43 ECAB 549 (1992).

3

5 U.S.C. § 8101(2).

4

The term subluxation means an incomplete dislocation, off-centering, misalignment, fixation or abnormal
spacing of the vertebrae. 20 C.F.R. § 10.5(bb).
5

See Pamela K. Guesford, 53 ECAB 726 (2002).

6

Gaetan F. Valenza, 39 ECAB 1349, 1356 (1988).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 8, 2006 is affirmed.
Issued: April 19, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

